DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
2.	The terminal disclaimer filed on 11 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,187,335; U.S. Patent No. 8,192,498; U.S. Patent No. 8,236,061; U.S. Patent No. 8,828,086 B2; U.S. Patent No. 8,834,575; U.S. Patent No. 9,168,145 B2; U.S. Patent No. 9,326,864 B2; U.S. Patent No. 9,539,099 B2; U.S. Patent No. 9,931,216 B2; U.S. Patent No. 9,937,049 B2; U.S. Patent No. 10,265,180 B2; and U.S. Patent No. 10,849,760 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Glen Kellett on 11 February 2022. 
The application has been amended as follows:


1.	(Currently Amended)  An orthopaedic knee prosthesis comprising:
a femoral component having a medial condyle surface curved in the sagittal plane and a lateral condyle surface curved in the sagittal plane; and
a tibial bearing having a medial bearing surface corresponding to and configured to articulate with the medial condyle surface of the femoral component and a lateral bearing surface corresponding to and configured to articulate with the lateral condyle surface of the femoral component, 
wherein the medial condyle surface (i) contacts the medial bearing surface at a first contact point on the medial condyle surface at a first degree of flexion, the first degree of flexion being less than 30 degrees, and (ii) contacts the medial bearing surface at a second contact point on the medial condyle surface at a second degree of flexion, the second degree of flexion being greater than the first degree of flexion,
wherein the lateral condyle surface (i) contacts the lateral bearing surface at a first contact point on the lateral condyle surface at a third degree of flexion, the third degree of flexion being less than 30 degrees and the third degree of flexion being different from the first degree of flexion, and (ii) contacts the lateral bearing surface at a second contact point on the lateral condyle surface at a fourth degree of flexion, the fourth degree of flexion being greater than the third degree of flexion, 
wherein the medial condyle surface is shaped such that in the sagittal plane the medial condyle surface (i) has a first radius of curvature at the first contact point on the medial condyle 
wherein the lateral condyle surface is shaped such that in the sagittal plane the lateral condyle surface (i) has a third radius of curvature at the first contact point on the lateral condyle surface, the third radius of curvature being different than the first radius of curvature, and (ii) has a fourth radius of curvature at the second contact point on the lateral condyle surface, the fourth radius of curvature being different from the second radius of curvature and the third radius of curvature,
wherein the medial condyle surface has a first plurality of radii of curvature between the first contact point and the second contact point on the medial condyle surface to transition from the first radius of curvature to the second radius of curvature over a range of flexion, 
wherein the lateral condyle surface has a second plurality of radii of curvature between the first contact point and the second contact point on the lateral condyle surface to transition from the third radius of curvature to the fourth radius of curvature over a range of flexion,
wherein the first degree of flexion is in the range of 0 degrees to 10 degrees, and the second degree of flexion is in the range of 45 degrees to 55 degrees, and
wherein a difference between the first radius of curvature and the second radius of curvature is different from a difference between the third radius of curvature and the fourth radius of curvature.



3.	(New)  The orthopaedic knee prosthesis of claim 1, wherein each of the third degree of flexion and the fourth degree of flexion is in the range of 0 degrees to 10 degrees.

4.	(New)	The orthopaedic knee prosthesis of claim 1, wherein the third degree of flexion is in the range of 0 degrees to 10 degrees, and the fourth degree of flexion is in the range of 25 degrees to 35 degrees.

5.	(New)	The orthopaedic knee prosthesis of claim 1, wherein the third degree of flexion is in the range of 0 degrees to 10 degrees, and the fourth degree of flexion is in the range of 65 degrees to 75 degrees.

6.	(New)  The orthopaedic knee prosthesis of claim 1, wherein the fourth degree of flexion is different from the second degree of flexion.


7.	(New)	The orthopaedic knee prosthesis of claim 1, wherein a first ratio of the first radius of curvature to the second radius of curvature is equal to a second ratio of the third radius of curvature to the fourth radius of curvature.

8.	(New)	The orthopaedic knee prosthesis of claim 1, wherein a ratio of the first radius of curvature to the second radius of curvature is between about 1.10 to about 1.30.

9.	(New)	The orthopaedic knee prosthesis of claim 8, wherein a ratio of the third radius of curvature to the fourth radius of curvature is between about 1.10 to about 1.30.

10.	(New)	The orthopaedic knee prosthesis of claim 1, wherein the first radius of curvature of the medial condyle surface has an origin, the first plurality of radii of curvature of the medial condyle surface have a common origin, and a distance between the origin of the first radius of curvature and the common origin of the first plurality of radii of curvature is in the range of 0 and 10 millimeters.

11.	(New)	The orthopaedic knee prosthesis of claim 1, wherein the third radius of curvature of the lateral condyle surface has an origin, the second plurality of radii of curvature of the lateral condyle surface have a common origin, and a distance between the origin of the third radius of curvature and the common origin of the second plurality of radii of curvature is in the range of 0 and 10 millimeters.

12.	(New)	The orthopaedic knee prosthesis of claim 1, wherein the distance between the origin of the first radius of curvature and the common origin of the first plurality of radii of 

13.	(New)	The orthopaedic knee prosthesis of claim 1, wherein:
the medial condyle surface contacts the medial bearing surface at a third contact point on the medial condyle surface at a fifth degree of flexion greater than the second degree of flexion,
the medial condyle surface in the sagittal plane has a fifth radius of curvature at the third contact point, and
the fifth radius of curvature is greater than the second radius of curvature by at least 0.5 millimeters.

14.	(New)	The orthopaedic knee prosthesis of claim 13, wherein:
the lateral condyle surface contacts the medial bearing surface at a third contact point on the lateral condyle surface at a sixth degree of flexion greater than the fourth degree of flexion,
the lateral condyle surface in the sagittal plane has a sixth radius of curvature at the third contact point, and
the sixth radius of curvature is greater than the fourth radius of curvature by at least 0.5 millimeters.

15.	(New)  An orthopaedic knee prosthesis comprising:

a tibial bearing having (i) a medial bearing surface corresponding to and configured to articulate with the medial condyle surface of the femoral component, (ii) a lateral bearing surface corresponding to and configured to articulate with the lateral condyle surface of the femoral component, and (iii) a spine positioned between the medial bearing surface and the lateral bearing surface,
wherein the medial condyle surface (i) contacts the medial bearing surface at a first contact point on the medial condyle surface at a first degree of flexion, the first degree of flexion being less than 30 degrees, and (ii) contacts the medial bearing surface at a second contact point on the medial condyle surface at a second degree of flexion, the second degree of flexion being greater than the first degree of flexion,
wherein the lateral condyle surface (i) contacts the lateral bearing surface at a first contact point on the lateral condyle surface at a third degree of flexion, the third degree of flexion being less than 30 degrees and the third degree of flexion being different from the first degree of flexion, and (ii) contacts the lateral bearing surface at a second contact point on the lateral condyle surface at a fourth degree of flexion, the fourth degree of flexion being greater than the third degree of flexion, 
wherein the medial condyle surface is shaped such that in the sagittal plane the medial condyle surface (i) has a first radius of curvature at the first contact point on the medial condyle 
wherein the lateral condyle surface is shaped such that in the sagittal plane the lateral condyle surface (i) has a third radius of curvature at the first contact point on the lateral condyle surface, the third radius of curvature being different than the first radius of curvature, and (ii) has a fourth radius of curvature at the second contact point on the lateral condyle surface, the fourth radius of curvature being different from the second radius of curvature and the third radius of curvature,
wherein the medial condyle surface has a first plurality of radii of curvature between the first contact point and the second contact point on the medial condyle surface to transition from the first radius of curvature to the second radius of curvature over a range of flexion, 
wherein the lateral condyle surface has a second plurality of radii of curvature between the first contact point and the second contact point on the lateral condyle surface to transition from the third radius of curvature to the fourth radius of curvature over a range of flexion,
wherein the first degree of flexion is in the range of 0 degrees to 10 degrees, and the second degree of flexion is in the range of 45 degrees to 55 degrees,
wherein a difference between the first radius of curvature and the second radius of curvature is different from a difference between the third radius of curvature and the fourth radius of curvature, and
wherein the posterior cam of the femoral component initially contacts the spine of the tibial bearing at a fifth degree of flexion greater than the second degree of flexion and the fourth degree of flexion.

16.	(New) The orthopaedic knee prosthesis of claim 15, wherein the fifth degree of flexion is greater than 60 degrees.

17.	(New)	The orthopaedic knee prosthesis of claim 15, wherein the fifth degree of flexion is in the range of 65 degrees to 75 degrees.

18.	(New) The orthopaedic knee prosthesis of claim 15, wherein a first ratio of the first radius of curvature to the second radius of curvature is equal to a second ratio of the third radius of curvature to the fourth radius of curvature.

19.	(New)	The orthopaedic knee prosthesis of claim 15, wherein:
the first radius of curvature of the medial condyle surface has an origin, the first plurality of radii of curvature  of the medial condyle surface have a common origin, and a distance between the origin of the first radius of curvature and the common origin of the first plurality of radii of curvature  is in the range of 0 and 10 millimeters, and
the third radius of curvature of the lateral condyle surface has an origin, the second plurality of radii of curvature of the lateral condyle surface have a common origin, and a distance between the origin of the third radius of curvature and the common origin of the second plurality of radii of curvature  is in the range of 0 and 10 millimeters.


wherein the lateral condyle surface contacts the medial bearing surface at a third contact point on the lateral condyle surface at a seventh degree of flexion greater than the fourth degree of flexion, the lateral condyle surface in the sagittal plane has a sixth radius of curvature at the third contact point, and the sixth radius of curvature is greater than the fourth radius of curvature by at least 0.5 millimeters.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an orthopaedic knee prosthesis comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a femoral component having a medial condyle surface curved in the sagittal plane and a lateral condyle surface curved in the sagittal plane; and
a tibial bearing having a medial bearing surface corresponding to and configured to articulate with the medial condyle surface of the femoral component and a lateral bearing surface corresponding to and configured to articulate with the lateral condyle surface of the femoral component, 

wherein the lateral condyle surface (i) contacts the lateral bearing surface at a first contact point on the lateral condyle surface at a third degree of flexion, the third degree of flexion being less than 30 degrees and the third degree of flexion being different from the first degree of flexion, and (ii) contacts the lateral bearing surface at a second contact point on the lateral condyle surface at a fourth degree of flexion, the fourth degree of flexion being greater than the third degree of flexion, 
wherein the medial condyle surface is shaped such that in the sagittal plane the medial condyle surface (i) has a first radius of curvature at the first contact point on the medial condyle surface, and (ii) has a second radius of curvature at the second contact point on the medial condyle surface different from the first radius of curvature, and
wherein the lateral condyle surface is shaped such that in the sagittal plane the lateral condyle surface (i) has a third radius of curvature at the first contact point on the lateral condyle surface, the third radius of curvature being different than the first radius of curvature, and (ii) has a fourth radius of curvature at the second contact point on the lateral condyle surface, the fourth radius of curvature being different from the second radius of curvature and the third radius of curvature,

wherein the lateral condyle surface has a second plurality of radii of curvature between the first contact point and the second contact point on the lateral condyle surface to transition from the third radius of curvature to the fourth radius of curvature over a range of flexion,
wherein the first degree of flexion is in the range of 0 degrees to 10 degrees, and the second degree of flexion is in the range of 45 degrees to 55 degrees, and
wherein a difference between the first radius of curvature and the second radius of curvature is different from a difference between the third radius of curvature and the fourth radius of curvature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774